 MISSION APPLIANCE CORPORATION361of inappropriate unit.These employees are classified by theEmployer as three maintenance mechanics and described bytheir supervisor as welder, licensed electrician,and electri-cian-leadman;and a stationery engineer,described as licensedboiler operator.All work out of a separate building which isequipped with maintenance tools and repair supplies. Whiletheir primary duty is general repair and maintenance, theyaverage 25 percent or more of their time in production work,and substitute for absent guard-janitors.None has served anapprenticeship.We find that this maintenance group does notconstitute a homogeneous craft group,and in view of the bar-gaining historymay not appropriately be severed from thebroader unit.'We shall therefore dismiss the petition in CaseNo. 21-RC-2948.ORDERIT IS HEREBY ORDERED that the petitions filed in CasesNos. 21-RD-175 and 21-RC-2948 be, and they hereby are, dis-missed.s The Nestle Company, Inc.,92 NLRB 1250.MISSION APPLIANCE CORPORATIONandINTERNATIONALUNION, UNITED AUTOMOBILE WORKERS OF AMERICA,A.F.L., Petitioner.Case No.21-RC-2788. April 24, 1953SUPPLEMENTAL DECISION AND DIRECTION OF RUNOFFELECTIONOn February 24, 1953, pursuant to a Decision and Directionof Election by the Board,'as amended on February 12, 1953,2an election by secret ballot was conducted in the above-entitledproceeding under the direction and supervision of the RegionalDirector for the Twenty-first Region among the employees inthe stipulated unit at the Employer's plant in Whittier, Cali-fornia.At the close of the election,a tally of ballots was issuedand duly,served upon the parties concerned.The tally revealedthat, of approximately 250 eligible voters, 224 cast ballots, ofwhich 66 ballots were for the Petitioner,88 ballots were forthe Intervenor, and 70 ballots were against the participatinglabor organizations.There were no challenged and no voidballots .On March 2,1953, the Petitioner timely filed with the Re-gional Director a letter in which it stated:Pursuant to the provisions of Section 102.61 of theBoard'sRules and Regulations,thePetitioner in theabove-entitledmatter, the International Union, UnitedAutomobile Workers of America, A.F.of L., hereby filesits Objections to Conduct Affecting the Results of Election.i 21-RC-2788,dated December 23, 1952, not reported in printed volumes of Board decisions.2 The Board amended its Decision on this date to permit the United Steelworkers of America,CIO, herein called the Intervenor,to intervene in this proceeding and appear on the ballot.104 NLRB No. 63. 3 62DECISIONS OF NATIONAL LABOR RELATIONS BOARDThese Objections are based upon conduct of the Employerwhich interfered with and intimidated the employees intheelection held and which conduct affected the results of theelection.Evidence supporting these Objections will befurnished immediately.A copy of this letter was immediately served on the Employerand the Intervenor by regular mail. On March 9, 1953, afterthe 5-day period allowed by Section 102.61 of the Rules andRegulations for filing objections to an election,e the Petitionerfiledwith the Regional Director a bill of particulars whichset forth its reasons for objecting to the election, and servedcopies thereof upon the Employer and the Intervenor.On March 13, 1953, the Regional Director issued and dulyserved upon the parties a report on objections in which hefound, relying on National Carbon Company, Division of UnionCarbide and Carbon Corporation,4 that the Petitioner's ob-jections were not properly before him for consideration on themerits because its letter of March 2, 1953, did not contain asufficient statement of the reasons for its objections as re-quired by Section 102.61 of the Rules and Regulations. Hetherefore recommended that the objections be overruled andthat a runoff election be held. The Petitioner has filed timelyexceptions to the report.The Boards has reviewed the objections, the Regional Di-rector's report and the Petitioner's exceptions thereto, andhereby adopts the Regional Director's findings and recom-mendations. Like the Regional Director, we find that our de-cision in National Carbon Company is controlling here.6 Ac-cordingly, the Petitioner's objections are hereby overruled.Inasmuch as the results of the election are inconclusive,we shall, in accordance with the Board's Rules and Regula-tions, direct that a runoff election be conducted to determinewhether or not the employees in question desire to be repre-sented by the Intervenor for the purposes of collective bar-gaining.[Text of Direction of Runoff Election omitted from publi-cation. ]6 The pertinent part of this section provides: "Within 5 days after the tally of ballots hasbeen furnished, any party may file with the regional director four copies of objections to theconduct of the election or conduct affecting the results of the election, which shall contain ashort statement of the reasons therefor. Such filing must be timely whether or not the chal-lenged ballots are sufficient in number to effect the results of the election. Copies of suchobjections shall immediately be served upon each of the other parties by the party filingthem,and proof of service shall be made."4 99 NLRB 774.5 Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, the Boardhas delegated its powers in connection with this case to the same three-member panel[Members Houston, Styles,and Peterson].6 AlthoughMembers Houston and Styles dissented in the National Carbon Company case,they deem themselves bound by the majority decision therein.